TASHIMA, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of the majority opinion, except Part III. Because I believe that the majority’s interpretation of Cal. Health & Safety Code § 1317 is mistaken, I respectfully dissent from that portion of the opinion.
Section 1317(a) provides:
Emergency services and care shall be provided to any person requesting the services or care, or for whom services or care is requested, for any condition in which the person is in danger of loss of life, or serious injury or illness, at any health facility licensed under this chapter that maintains and operates an emergency department to provide emergency services to the public when the facility has appropriate facilities and qualified personnel available to provide the services or care.
Cal. Health & Safety Code § 1317(a). The statute defines “emergency services and care” as
medical screening, examination, and evaluation by a physician ... to determine if an emergency medical condition or active labor exists and, if it does, the care, treatment, and surgery by a physician necessary to relieve or eliminate the emergency medical condition, within the capability of the facility.
Id. § 1317.1(a)(1). The statute also contains a “safe harbor” provision:
Neither the health facility, its employees, nor any physician and surgeon ... shall be liable in any action arising out of a refusal to render emergency services or care if the refusal is based on the determination, exercising reasonable care, that the person is not suffering from an emergency condition, or that *1263the health facility does not have the appropriate facilities or qualified personnel available to render those services.
Id. § 1317(c). There is no California case law interpreting any of these provisions.
On its face, § 1317(c) provides that a health facility shall not be liable for refusal to provide medical services, if the refusal was based upon a determination either that the patient did not have an emergency medical condition or that the health facility could not provide appropriate services, as long as that determination was made with reasonable care. Jackson’s survivors contend that the negative implication of § 1317(c) is that a facility that fails to exercise reasonable care in its diagnostic procedures is liable under § 1317(a), i.e., that § 1317(e)’s safe harbor for diagnoses performed with reasonable care implies that § 1317(a) imposes liability for diagnoses performed without reasonable care.
The majority rejects the argument, however, by, in effect, concluding that § 1317(c) does not mean what it says. As the majority construes it, § 1317(c) applies only “when a doctor diagnoses a condition, but declines to provide treatment because' he determines either that the condition is not an- ‘emergency medical condition’ or that the hospital does not have the appropriate facilities or personnel to provide care.” Maj. op. at 1258 (emphasis added). Thus, for a doctor to get the benefit of § 1317(c)’s safe harbor, the doctor must diagnose some condition (e.g., an upset stomach) and then determine either that it is not an emergency condition or that the hospital cannot treat it. A doctor who, exercising reasonable care, fails to diagnose any condition at all does not get the benefit of the safe harbor. But § 1317(c) says it applies “if the refusal is based on the determination, exercising reasonable care, that the person is not suffering from an emergency condition.... ” Such a determination could be based on a diagnosis that the patient is not suffering from any condition at all, as well as on a diagnosis that the patient is suffering from some condition that is not an emergency condition. One can “refuse to render emergency care” based on a diagnosis that the patient is suffering from no medical condition at all, as well on a diagnosis of a condition that is thought not be an “emergency medical condition.” Thus, a plain, facial reading of § 1317(c) does not support the majority’s interpretation of it, no principle of statutory construction supports it, and there is no reason to believe that the California Legislature would draw such a distinction.
The majority’s only argument in support of its interpretation is the following: “If a hospital does not diagnose an emergency condition, it cannot ‘refus[e] to render emergency care,’ because oné cannot ‘refuse’ to treat a condition one does not detect.” Maj. op. at 1258-59. I disagree with this reasoning. Section 1317(c) speaks of “refusal to render emergency services or care,” not refusal to treat an identified condition. One can certainly refuse to render emergency services or care to a patient on the ground that one finds the patient to be suffering from no medical condition at all, emergency or non-emergency.
Because the majority refuses to read § 1317(c)’s safe harbor provision according to its plain terms, it is able to sidestep the survivors’ argument regarding the implications of that safe harbor under § 1317(a). The majority believes that § 1317(a) contains its own “standard” of care. See maj. op. at 1258. This, too, is a mistake. In my view, § 1317(a) only sets forth the duty to provide emergency services and care and it is § 1317(c) that provides the standard of care. Under that standard of care, there clearly are genuine issues of material fact as to whether the hospital exercised *1264reasonable care in its screening and evaluation procedures.
For these reasons, I would reverse the grant of summary judgment in defendants’ favor on the § 1317 claim and remand that claim for trial. I therefore dissent from Part III.